ORDER ACCEPTING RESIGNATION AND DISMISSING CAUSE AS MOOT
Comes now the Respondent in this matter, Phillip E. Gutman, and tenders an affidavit of resignation pursuant to Admission and Discipline Rule 28, Section 17.
And this Court, being duly advised, now finds that the Respondent's affidavit meets the necessary elements set forth in Admission and Discipline Rule 23, Section 17. Accordingly, this Court accepts Respondent's resignation which is to be effective immediately. -
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that Phillip E. Gutman is hereby removed as a member of the Bar of this State and that the Clerk of this Court remove his name from the roll of attorneys. It is also ordered that the Respondent must comply with the provisions of Admission and Discipline Rule 28, Seetion 4, in order to become eligible for rein- ' statement in the future.
IT IS FURTHER ORDERED that, in light of Respondent's resignation, this disciplinary cause is hereby dismissed as moot.
The Clerk of this Court is directed to forward notice of this Order in accordance with the provisions of Admission and Discipline Rule 23, Section 3(d) governing disbarment and suspensions.
*457Costs of this proceeding are assessed against the Respondent.
DeBRULER, PIVARNIK and PRENTICE, JJ., concur.
HUNTER, J., not participating.